Citation Nr: 1016673	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a previously denied claim for service connection 
for bilateral hearing loss, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1977, from November 1990 to June 1991, and from February 2003 
to March 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO in November 2009; a transcript of the 
hearing is associated with the claims file.  

The Board notes that evidence associated with the claims file 
since the issuance of the prior final denial in April 1995 
includes service treatment records relevant to the Veteran's 
third period of active service.  Applicable regulations 
provide that, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  Emphasis added.  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records.  38 C.F.R. § 3.156(c)(1)(i).  As 
such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service department 
records, which existed at the time of the prior decision, are 
received after a prior final denial.  Rather, the claim is 
simply reviewed on a de novo basis.  In the instant case, the 
Board finds that the newly received service treatment records 
were not in existence at the time of the April 1995 rating 
decision.   Therefore, the newly received service personnel 
records fall outside of the scope of 38 C.F.R. § 3.156(c) 
and, as such, new and material evidence is required in order 
to reopen the Veteran's claim.

The merits of the issue of entitlement to service connection 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in March 1995, the RO denied 
the Veteran's claim for service connection for bilateral 
hearing loss.  The RO issued the decision in April 1995 and 
notified of his procedural and appellate rights; however, he 
did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for bilateral hearing loss 
received since the April 1995 decision is not duplicative or 
cumulative of evidence previously considered, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1995 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is completely favorable and, in that regard, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
Consideration of the merits of the Veteran's claims is 
deferred, however, pending additional development consistent 
with the VCAA.

Although the RO determined in the December 2007 rating 
decision that new and material evidence had been submitted to 
reopen this claim, the RO's decision concerning this is not 
binding on the Board.  So, too, must the Board first decide 
whether new and material evidence has been received to reopen 
this claim because this threshold preliminary determination 
in turn affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  If there is no new and 
material evidence, that is where the analysis must end, 
and what the RO determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 
1992).

The RO initially considered - and denied, this claim in a 
March 1995 rating decision.  As cause for denying this claim, 
the RO determined that the Veteran's bilateral hearing loss 
pre-existed his active military service and that there was no 
evidence that his bilateral hearing loss was aggravated by 
his active military service.  The RO sent him a letter in 
April 1995 notifying him of that decision and apprising him 
of his procedural and appellate rights; however, he did not 
appeal.  So that decision is final and binding based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in March 
2006.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
April 1995 rating decision.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (indicating the evidence to be considered in 
making this new and material determination is that added to 
the record since the last final denial on any basis).

The additional evidence received since that April 1995 denial 
consists of:  private medical outpatient treatment records, a 
VA compensation examination, a transcript of the Veteran's 
Travel Board hearing, service treatment records (STRs) from 
the Veteran's recent period of service in 2003, and lay 
statements.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  

Additionally, the transcript of the Veteran's Travel Board 
hearing is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Specifically, the Veteran testified that 
his hearing loss was incurred during his first period of 
active military service from February 1974 to February 1977, 
and was then aggravated during his second and third periods 
of service from November 1990 to June 1991 and from February 
2003 to March 2004, respectively.  In determining whether 
evidence is "new and material," the credibility of the 
evidence in question must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  So this medical opinion is 
material to the claim because it suggests that the Veteran's 
bilateral hearing loss is not a pre-existing condition as was 
previously determined by the RO in the April 1995 rating 
decision, but instead was incurred during one of his periods 
of service and then aggravated by another period of active 
military service.  As also indicated in Evans v. Brown, 9 
Vet. App. 273, 284 (1996), the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
It now must be readjudicated on the underlying merits, i.e., 
on a de novo basis.  But, as mentioned, this will be 
temporarily deferred pending completion of the additional 
development of the claim on remand.


ORDER

As new and material evidence has been received, the 
application to reopen the claim for service connection for 
bilateral hearing loss is granted.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

At his Travel Board hearing, the Veteran stated that he 
received a military entrance examination in November 1990 
which indicated bilateral hearing loss.  This examination is 
not currently in the claims file.  The Veteran also testified 
that he has recently been treated at Camp Joseph T. Robinson 
in North Little Rock, Arkansas, for his bilateral hearing 
loss.  Only portions of these medical records, submitted by 
the Veteran, are currently in the file.  The Veteran also 
testified that he was administered regular hearing tests by 
his employer, Plywood.  Again, only those medical records 
submitted by the Veteran are currently in the file.  The 
Board sees that no attempt has been made by the RO to obtain 
complete copies of these medical records.  Thus, these 
records should be obtained before deciding his appeal.  
38 C.F.R.§ 3.159(c)(2) (2009).

Additionally, the Board observes that this issue was 
previously sent to VA examiners to obtain VA examinations and 
opinions.  However, upon review of the opinions obtained in 
December 1994 and August 2007, the Board finds that further 
inquiry is warranted.  The December 1994 VA examiner did not 
provide an opinion with regard to the etiology of the 
Veteran's bilateral hearing loss.  Further, the August 2007 
examiner was only requested to comment upon whether the 
Veteran's bilateral hearing loss was directly incurred during 
his third period of active duty from February 2003 to March 
2004.  As such, no opinion was rendered with respect to 
whether the Veteran's current bilateral hearing loss is 
related to his in-service noise exposure during his first 
period of active duty (February 1974 to February 1977) or 
during his second period of service (November 1990 to June 
1991).  Further, no such opinion has been rendered with 
respect to whether the Veteran's current bilateral hearing 
loss was aggravated during one of his periods of service.  
Additionally, the VA examiner did not consider the Veteran's 
statements regarding continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

Therefore, the Board finds that a remand is warranted in 
order to return the file to the August 2007 VA examiner so 
that she may review the full record, prior to offering a more 
complete opinion regarding the etiology of the Veteran's 
bilateral hearing loss.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1. The RO/AMC shall contact the 
appropriate entity to obtain the 
Veteran's November 1990 military 
entrance examination, as well as any 
additional outstanding service 
treatment records.  If attempts to 
obtain this record are unsuccessful, 
and further attempts to obtain the 
record would be futile, then also 
document this in the file and notify 
the Veteran accordingly.

2.  The RO/AMC shall contact Camp 
Joseph T. Robinson in North Little 
Rock, Arkansas, to obtain the Veteran's 
treatment records.  If attempts to 
obtain these records are unsuccessful, 
and further attempts to obtain them 
would be futile, then also document 
this in the file and notify the Veteran 
accordingly.

3.  The RO/AMC shall contact the 
Veteran and ask him to provide the name 
and address of his employer, Plywood.  
With his authorization, obtain these 
treatment records.  If attempts to 
obtain these records are unsuccessful, 
and further attempts to obtain them 
would be futile, then also document 
this in the file and notify the Veteran 
accordingly.

4.  Upon obtaining the above records 
and associating them with the claims 
file (or upon documenting why the above 
records cannot be obtained), the 
Veteran's claims file should be 
returned to the examiner who conducted 
the August 2007 VA examination for an 
addendum concerning the etiology of the 
Veteran's bilateral hearing loss.  If 
the August 2007 VA examiner is 
unavailable, the claims file should be 
referred to an appropriate VA examiner 
for an etiology opinion.  The Veteran's 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review.  The examiner 
should review the claims file in 
conjunction with offering an opinion.  
The examiner should offer an opinion on 
the following:

(A) Is the Veteran's bilateral hearing 
loss likely, unlikely, or at least as 
likely as not related to in-service 
acoustic noise exposure during his 
first period of active duty from 
February 1974 to February 1977?

(B) Did the Veteran's bilateral hearing 
loss clearly and unmistakably preexist 
his entry into his second period of 
active duty from November 1990 to June 
1991?

(C) If the answer to (B) is yes, did 
the Veteran's preexisting bilateral 
hearing loss undergo an increase in the 
underlying pathology during his second 
period of active duty from November 
1990 to June 1991, i.e., was aggravated 
during service?

(i) If the Veteran's bilateral 
hearing loss did not undergo 
an increase during his second 
period of active duty from 
November 1990 to June 1991, 
i.e., was not aggravated, is 
the evidence against 
aggravation clear and 
unmistakable (evidence that is 
obvious and manifest)?

(ii) If there was an increase 
in severity of the Veteran's 
bilateral hearing loss during 
his second period of active 
duty from November 1990 to 
June 1991, was that increase 
clearly and unmistakably due 
to the natural progress of 
the disease?

(D) If the answer to (B) is no, is the 
Veteran's bilateral hearing loss 
likely, unlikely, or at least as likely 
as not related to his in-service 
acoustic noise exposure during his 
second period of active duty from 
November 1990 to June 1991?
	
(E) Did the Veteran's bilateral hearing 
loss clearly and unmistakably preexist 
his entry into his third period of 
active duty from February 2003 to March 
2004?

(F) If the answer to (E) is yes, did 
the Veteran's preexisting bilateral 
hearing loss undergo an increase in the 
underlying pathology during his third 
period of active duty from February 
2003 to March 2004, i.e., was 
aggravated during service?

(i) If the Veteran's bilateral 
hearing loss did not undergo 
an increase during his third 
period of active duty from 
February 2003 to March 2004, 
i.e., was not aggravated, is 
the evidence against 
aggravation clear and 
unmistakable (evidence that is 
obvious and manifest)?

(ii) If there was an increase 
in severity of the Veteran's 
bilateral hearing loss during 
his third period of active 
duty from February 2003 to 
March 2004, was that increase 
clearly and unmistakably due 
to the natural progress of the 
disease?

(G) If the answer to (E) is no, is the 
Veteran's bilateral hearing loss 
likely, unlikely, or at least as likely 
as not related to his in-service 
acoustic noise exposure during his 
third period of active duty from 
February 2003 to March 2004?

The examiner must provide a complete 
rationale for all opinions expressed.  
The examiner must also consider the 
Veteran's statements regarding the 
incurrence of his bilateral hearing 
loss, in addition to considering the 
Veteran's statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

5.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


